



Exhibit 10-A


horizontal2a02.gif [horizontal2a02.gif]


FY__ Annual Incentive Plan
(AIP, SIP, MIP, OAC, DCS)







PURPOSE


It is Donaldson’s philosophy to provide a total compensation package that
attracts, retains and motivates key employees. The FY__ Annual Incentive Plan
(“Plan”) emphasizes pay-for-performance by linking eligible employees’
compensation to key financial performance and provides the participants the
opportunity to share in Donaldson’s financial success.


    
PLAN YEAR


The Plan Year coincides with Donaldson’s fiscal year of August 1st through July
31st.




PLAN ELIGIBILITY


Regular full-time and part-time employees in specific job grades/levels are
eligible. Temporary staff and contractors are excluded.




TARGET INCENTIVE OPPORTUNITY


Target incentive opportunity varies by job grade and position and is expressed
as a percentage of the participant’s base salary effective as of the last
working day in July or last working day in an eligible position.


•
Threshold is the level of performance at which the incentive starts to be
earned.

•
Target opportunity is the point in which 100% incentive is earned.

•
Maximum is the level of performance of which no additional incentive is earned.





PERFORMANCE MEASUREMENT GOALS


“Performance Goal” shall mean one or more of the following performance goals,
either individually, alternatively or in any combination, applied on a
corporate, subsidiary, division, business unit or line of business basis:
earnings per share; return on investment; revenues, including net sales growth;
earnings, including net operating profit after taxes; return on equity; profit
margins; cost reductions; inventory levels; delivery performance; safety
performance; quality performance; core operating earnings; total stockholder
return; cash flow, including operating cash flows, free cash flow, discounted
cash flow return on investment, and cash flow in excess of cost of capital;
economic value added; stockholder value added; market share; price to earnings
ratio; expense ratios; workforce





--------------------------------------------------------------------------------





goals; total expenditures; completion of key projects and any other financial,
operational or strategic measure.


Refer to your applicable fiscal year’s individual goal sheet for the target
incentive opportunity for your position. Your goal sheet will specify the
performance objectives and target incentive opportunities based on your
Performance Goal(s) for the Plan Year, specify in terms of a formula or standard
the method for calculating the amount payable to a participant if the
Performance Goal(s) are achieved, and determine the degree to which the grant,
vesting, exercisability, lapse of restrictions and/or settlement of such award
has been earned, including the degree to which applicable Performance Goal(s)
have been achieved.
Each such Performance Goal may be based (i) solely by reference to absolute
results of individual performance or organizational performance at various
levels or (ii) upon organizational performance relative to the comparable
performance of other companies. The Performance Goal may also exclude charges
related to an event or occurrence, including (X) restructurings, acquisitions,
divestitures, discontinued operations, extraordinary items, and other unusual or
non-recurring charges, (Y) an event either not directly related to the
operations of Donaldson or not within the reasonable control of Donaldson’s
management, or (Z) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles, as set forth on
your individual goal sheet.
Goals are financial and are weighted based on importance and relevance.
Appropriate goals and goal weightings for each participant will vary based on
the organizational goals and position responsibilities.


•
Minimum weighting for any goal is 10% or greater, in increments of 5%

•
Maximum of four goals





INCENTIVE PAYOUT ELIGIBILITY


In order to be eligible for an incentive payout, a participant must:
•
Perform at an acceptable level as solely determined by Donaldson
management. Participants with a Missed performance rating may not be eligible
for a payout.

•
Be actively employed by Donaldson on the last working day of the fiscal year.





EMPLOYEE STATUS CHANGES


If a participant has one of the following employment status changes during the
Plan Year, the incentive payout will be prorated based on the number of days in
an incentive eligible position during the Plan Year:


•
New Hire or Rehire on or before July 1 of the Plan Year

•
Job or position change from non-incentive eligible position to an incentive
eligible position or vice versa

•
Retirement (age 55 with 5 years of service)

•
Long Term Disability

•
Unpaid leave of absence






--------------------------------------------------------------------------------





•
Death



If a participant terminates employment prior to the last working day of the Plan
Year for any reason other than retirement, death or long-term disability, no
incentive will be paid.


If a participant terminates on or after the last working day of the Plan Year,
the Plan Year incentive will be earned, and payout will be based on the
participant’s goal achievement.


INCENTIVE RESULTS
    
Incentive payouts will be calculated by applying a payout multiplier to the
target incentive opportunity. The payout multiplier is based upon the Plan
Year-end financial results. Any proration calculations due to employee status
changes will also be applied.




INCENTIVE PAYOUT TIMING


Incentive payouts will be paid no later than October 15th following the end of
the Plan Year. Payouts are subject to all applicable taxes and will be paid net
of any required withholdings




PLAN MODIFICATIONS


Donaldson reserves the right to modify, amend or cancel the Plan at any time in
response to changing business conditions or unforeseen circumstances. They also
retain the right to make adjustments for any unusual item that has an unplanned
impact on the incentive payout. Adjustments, if any, may have either a negative
or positive effect on the incentive payout earned by a participant.




RIGHT TO CONTINUED EMPLOYMENT


Nothing contained in the Plan shall be construed to confer upon any participant
the right to continued employment or alter the company’s right to terminate
his/her employment at any time.





